Citation Nr: 1642422	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  15-25 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to reimbursement of emergency room services provided at Smith Northview Hospital on December 27, 2012.

2.  Entitlement to reimbursement of emergency room services provided at Smith Northview Hospital on January 29, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  Among other awards, the Veteran received the Vietnam Service Medal with one star.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decisions of the Gainesville, Florida Department of Veterans Affairs (VA) Medical Center (MC).  

The Board acknowledges that the appeal of the issue of entitlement to service connection for posttraumatic stress disorder has been certified to the Board.  However, that appeal arises out of different Agency of Original Jurisdiction.  Accordingly, the Board will not adjudicate that issue at this time.  That appeal will be the subject a subsequent Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was treated for upper respiratory infections at the Smith Northview Hospital on December 27, 2012.  There was no prior authorization from VA for that treatment.  The claim for payment was received on February 17, 2015.  

2.  The Veteran was treated for chest pain at the Smith Northview Hospital on January 29, 2013.  There was no prior authorization from VA for that treatment.  The claim for payment was received on February 17, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment of medical care expenses incurred in connection with services provided at South Northview Hospital on December 27, 2012, are not met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.126 (2016).

2.  The criteria for reimbursement or payment of medical care expenses incurred in connection with services provided at South Northview Hospital on January 29, 2013, are not met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.126 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duty to notify and assist claimants in developing claims.  38 U.S.C.A. § 5100 et seq. (West 2014).  In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  Where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts make  the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  Nonetheless, the Board notes that the RO issued notice in June 2015 and the claim was subsequently re-adjudicated in a June 2015 statement of the case.  All pertinent evidence has been made a part of the record and the Board finds that there is no further duty to notify or to assist.

The Veteran contends that he sought emergency room treatment for upper respiratory infections on December 27, 2012, and for chest pain on January 29, 2013, at South Northview Hospital.  At the time of the visits, the Veteran was service-connected for B-cell lymphoma to include follicular lymphoma and was rated as permanently and totally disabled as a result of service-connected disability.

The Veteran does not assert that he received prior authorization from VA for the emergency medical treatment.  However, he asserts that he requested a review of his medical bills and submitted his bills in a timely manner to a VA social worker at the Valdosta Community Based Outpatient Clinic in South Georgia.  The Veteran stated that he was told that his claim for reimbursement was being considered.  He was not aware that his medical bills had not been forwarded to the VAMC for payment until 2015.  Since he expected that the social worker had submitted his medical reimbursement claims in a timely manner, the Veteran asserts that he should not be penalized for not submitting the claims within the two-year time period.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.54 (2016); Malone v. Gober, 10 Vet. App. 539 (1997).  That is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

In this case, the Veteran does not claim and the record does not show that he sought and obtained prior proper authorization for VA payment of the emergency room services incurred on December 27, 2012, and January 29, 2013.  Accordingly, the Board finds that prior authorization for the emergency room services received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in connection with that treatment under 38 U.S.C.A. § 1703(a).  

When the Veteran receives treatment for a service-connected disability at a non-VA facility without prior authorization, reimbursement may be made under the following circumstances:

(b) In a medical emergency.  Emergency treatment not previously authorized...was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health...and, 

(c) When Federal facilities are unavailable.  VA or other Federal facilities...were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 C.F.R. § 17.120 (2015).

Claims for payment or reimbursement of the expenses of medical care or services not previously authorized must be filed within the following time limits:  (a) A claim must be filed within two years after the date the care or services were rendered (and in the case of continuous care, payment will not be made for any part of the care rendered more than two years prior to filing claim), or (b) In the case of services rendered prior to a VA adjudication allowing service-connection:  (1) The claim must be filed within two years of the date the Veteran was notified by VA of the allowance of the award of service-connection.  (2) VA payment may be made for care related to the service- connected disability received only within a two-year period prior to the date the Veteran filed the original or reopened claim which resulted in the award of service-connection but never prior to the effective date of the award of service-connection within that two-year period.  (3) VA payment will never be made for any care received beyond the two-year period whether service connected or not.  38 C.F.R. § 17.126 (2015).

The Veteran did not file a claim for reimbursement within two years of receiving the emergency room care.  He claims that he submitted his medical bills to a VA social worker for review and expected that those bills had been submitted for reimbursement in a timely manner.  The evidence of record does not show any earlier claim for payment or reimbursement of the medical expenses was received by VA prior to February 17, 2015, and within the period for a timely claim.  Because the emergency room treatment received in 2012 and 2013 was not pre-authorized, and because of the lack of a timely filing of a claim, the Board must deny the claims for payment or reimbursement.  Thus, the Veteran does not meet the threshold requirement for filing a timely claim for payment or reimbursement of the expenses for the emergency room services on December 27, 2012, and January 29, 2013.  

The Veteran has asserted that he should not be penalized for the errors made by a VA social worker in not submitting the claims within the two-year period to the VAMC.  The Veteran claims that he relied on the VA social worker to submit the claims for medical reimbursement; and he was led to believe that it had occurred on a timely basis.  While the Veteran has indicated that there were exceptional circumstances in his case that precluded his filing a timely claim, the Board is not authorized to ignore the regulatory requirement that he file a timely claim.  His reliance on a third party to file a timely claim is not an excuse, and the Board is without authority to grant benefits even if it might perceive the result to be inequitable.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  Therefore, the claims for payment or reimbursement must be denied.


ORDER

Entitlement to reimbursement of emergency room services at South Northview Hospital on December 27, 2012 is denied.

Entitlement to reimbursement of emergency room services at South Northview Hospital on January 29, 2013 is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


